Plaintiff recovered a verdict against defendant Slutsky for injuries sustained in an automobile accident. The court below overruled a motion for a new trial and entered judgment on the verdict, from which action *Page 299 
Slutsky has appealed. Although in the court below appellant alleged a number of reasons for granting a new trial, the only one urged before us is to the effect that the verdict was contrary to the weight of the evidence. A reading of the testimony shows that occupants of each of the two cars involved in the collision gave distinct and conflicting accounts, one showing, the other negativing, negligence on the part of appellant; the evidence was carefully summed up by the trial judge, and submitted to the jury, who believed plaintiff's story. The question was for the jury, and the verdict, which is amply supported by the evidence, does not indicate any abuse of power by that body; hence we cannot say the refusal of a new trial was not justified.
The judgment is affirmed.